ORDER
The Disciplinary Review Board having filed with the Court pursuant to Rule l:20-15(k) a recommendation in DRB 14-077 that BEN W. PAYTON, formerly of ELIZABETH, who was admitted to the bar of this State in 1992, and who has been temporarily suspended from the practice of law since February 28, 2011, pursuant to Orders of the Court filed January 28, 2011 and October 17, 2012, be suspended from the practice of law for failure to comply with the determination of the District XII Fee Arbitration Committee in Docket No. XII-2013-0555F;
And good cause appearing;
It is ORDERED that BEN W. PAYTON be temporarily suspended from the practice of law, effective immediately, and until respondent complies with the determination of the District XII Fee Arbitration Committee in Docket No. XII-2013-0555F, and until the further Order of the Court; provided, however, this Order shall be vacated automatically if prior to the effective date of the suspension, the Disciplinary Review Board reports to the *438Court that respondent has satisfied all obligations under this Order; and it is further
ORDERED that if respondent seeks to be heard on this matter, he shall file with the Clerk of the Court within ten days of the file date of this Order, a written request for the issuance of an Order to Show Cause; and it is further
ORDERED that respondent shall remain suspended from the practice of law pursuant to Orders of this Court filed on January 28, 2011 (D-71-10; 067549), and October 17, 2012 (D-160-11; 071445), and pending his compliance with the determination of the District XII Fee Arbitration Committee in XII-2009-0072F, and satisfaction of his sanction in the amount of $500 to the Disciplinary Oversight Committee (D-71-10; 067549), and until the further Order of the Court;
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of suspension and that he continue to comply with Rule 1:20-20; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State.